Case 2:10-cv-02211-DMG-AGR Document 1078 Filed 03/31/20 Page 1 of 2 Page ID
                                #:39055


   1 JOSEPH H. HUNT
     Assistant Attorney General
   2 U.S. Department of Justice
     Civil Division
   3 WILLIAM C. PEACHEY
     Director
   4 Office of Immigration Litigation
     District Court Section
   5 JEFFREY S. ROBINS
     Deputy Director
   6 450 5th Street, N.W.
     Washington, D.C. 20530
   7 Telephone: (202) 616-1246
     Facsimile: (202) 305-7000
   8 Attorneys for Defendants-Respondents
   9                     UNITED STATES DISTRICT COURT
  10                   CENTRAL DISTRICT OF CALIFORNIA
  11
       JOSE ANTONIO FRANCO-                )   Case No. 10-CV-02211 DMG (DTBx)
  12   GONZALEZ, et al.,                   )
                                           )   DEFENDANTS’ NOTICE RE:
  13    Plaintiffs-Petitioners,            )
                                           )   COMPLIANCE
  14                    v.                 )
                                           )   Honorable Dolly M. Gee
  15   CHAD WOLF, Acting Secretary,        )
       Department of Homeland Security, et )
  16   al.,                                )
                                           )
  17    Defendants- Respondents,           )
                                           )
  18   ____________________________        )
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:10-cv-02211-DMG-AGR Document 1078 Filed 03/31/20 Page 2 of 2 Page ID
                                #:39056



   1         Defendants submit this notice and supporting declaration in response to the
   2 Court’s February 20, 2020, Order regarding the Parties’ Joint Status Report Re
   3 Discovery Deadlines. ECF Dkt. No. 1074. That Order requires, in part, that “[b]y
   4 March 31, 2020, Defendants’ counsel file a declaration verifying continued
   5 compliance with their obligations as to training materials that were imposed by the
   6 Court’s prior Orders [see Doc. ## 973, 996].” Defendant U.S. Immigration and
   7 Customs Enforcement (“ICE”) certifies that:
   8
             1. IHSC continues to comply with its obligations under Doc. ## 973,
   9            996 to utilize the training and guidance materials that accompany
  10            screening tools at IHSC facilities;
  11
             2. IHSC continues to provide training to IHSC personnel involved in
  12            the screening process at IHSC facilities in the use of new materials.
  13
       See Exhibit 1, Declaration of Captain Indira Harris, Chief, Behavioral Health Unit
  14
       ICE Health Service Corps.1
  15
  16 Dated: March 31, 2020                          Respectfully submitted,
  17
                                                    /s/ Jeffrey S. Robins
  18                                                JEFFREY S. ROBINS
  19                                                Deputy Director
  20                                                United States Department of Justice
                                                    Office of Immigration Litigation
  21                                                District Court Section
  22
                                                    Attorney for Defendants-Respondents
  23
  24
  25   1
       A declaration regarding the Executive Office of Immigration Review’s ongoing
  26 training of immigration judges is not required by the Court’s Order because
     Plaintiffs’ Requests for Productions 8 and 9 only seek documents related to ICE, and
  27 where Plaintiffs sought information that called for a response from EOIR, the Court
     recognized that “Defendants need not comply with Interrogatories 2 and 4 to the
  28 extent they request information about bona fide doubt findings,” Dkt. 1074 at 6.


                                                1
